Citation Nr: 0924059	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-04 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hepatitis C.

4.    Entitlement to service connection for rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 
1979.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  There is no competent medical evidence of current 
bilateral hearing loss disability.

2.  There is no competent medical evidence of current PTSD.

3.  There is no competent medical evidence of current 
hepatitis C.

4.  There is no competent medical evidence of current 
rheumatoid arthritis.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1111, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309(a) (2008).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).

3.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).
4.  Rheumatoid arthritis was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1111, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309(a) (2008).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (as it amends § 3.159(b)(1), effective May 30, 
2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application. 

VCAA letters dated in February 2004 and May 2004 explained 
the evidence necessary to substantiate the Veteran's claims 
for service connection.  These letters also informed him of 
his and VA's respective duties for obtaining evidence.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b).  
However, he was not provided notice with respect to 
assignment of a disability rating or establishment of an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 491 (2006).  Nevertheless, because the Board has herein 
denied the claims for service connection, the rating and 
effective date aspects of these claims are moot.  
Accordingly, the Board finds no prejudicial error in 
proceeding with final appellate consideration of the claims 
at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the required VCAA notice was completed prior 
to the initial adjudication.  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
very limited service treatment records and service personnel 
records.  However, information received from the service 
department in March 2004 indicates that medical and dental 
records were missing from the Veteran's file when the records 
were retired.  Accordingly, the Board finds that it is 
reasonably certain further efforts to obtain additional 
service department records from the service department would 
be futile.  Additionally, the claims file contains the 
Veteran's statements in support of his claims.  The Board has 
reviewed such statements and concludes that he has not 
identified further relevant available evidence not already of 
record.  The Veteran has identified no sources of treatment 
for bilateral hearing loss, PTSD, hepatitis C, or rheumatoid 
arthritis, and has identified no source of medical 
information from which VA might obtain evidence of current 
disability or a link between any current claimed disability 
and active service.  The lack of information from the Veteran 
as to the availability of any evidence of these required 
elements to substantiate a claim for service connection is a 
factor in the Board's decision to proceed to adjudicate the 
Veteran's claim with no further development.  Without medical 
evidence of current disability there is no reasonable 
possibility that additional development would result in 
substantiation of the Veteran's claims.  Also, without 
medical evidence of current disability, VA is not required to 
provide a VA examination and opinion in this matter.  See 38 
C.F.R. § 5103A(d)(2).  The Veteran was requested to provide 
medical evidence, or provide information to VA that would 
enable VA obtain medical evidence, in VCAA letters dated in 
February 2004 and May 2004.  The duty to assist in the 
development and the adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Without further 
evidence or information from the Veteran as requested by VA 
in VCAA letters dated in February 2004 and May 2004 there is 
no reasonable possibility of substantiating his claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.   Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
   
In McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), 
the Court stated that the requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim. 

Certain chronic disabilities, to include sensironeural 
hearing loss and arthritis, are presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

In VCAA letters dated in February 2004 and May 2004, the 
Veteran was advised that medical evidence of a current 
physical or mental disability was required to substantiate 
his claims.  He was requested to advise VA of any such 
evidence, to include that of relevant medical treatment, and 
to either obtain such records himself and submit them to VA, 
or to submit completed authorizations for releases of medical 
information so that VA could assist him in obtaining records 
of such treatment.  No identification of evidence of current 
disability or information as to providers of treatment for 
the claimed disabilities was provided in the Veteran's 
application for benefits received in February 2004 or in his 
additional claims for service connection received in April 
2004, or at any time thereafter. 

Also, in the present case, there is no diagnosis of 
rheumatoid arthritis or sensorineural hearing loss within one 
year of active service.  Accordingly, a presumption of 
service connection for rheumatoid arthritis or bilateral 
hearing loss is not warranted pursuant to the provisions of 
38 C.F.R. §§ 3.307 and 3.309(a).

As noted above, in order to prevail on the merits on the 
issue of service connection, there must be medical evidence 
of current disability; medical or, in certain circumstances 
lay, evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).   As a 
threshold matter, because there is no competent medical 
evidence of current bilateral hearing loss disability, PTSD, 
hepatitis C, or rheumatoid arthritis, the claims for service 
connection for these disabilities are not capable of 
substantiation.  Accordingly, entitlement to service 
connection for these claimed disabilities is not warranted.

With no competent medical evidence of current disability, the 
preponderance of the evidence is against the claims, and the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for rheumatoid arthritis is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


